Citation Nr: 1443787	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-50 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to August 1973.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

The Board notes that because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In a January 2008 rating decision, service connection for PTSD was granted, and an initial rating of 30 percent was assigned, effective on June 11, 1999.  Shortly thereafter, in February 2008, a VA examination was conducted.  Based on the examination results, the Veteran's evaluation was increased to 50 percent in a July 2008 rating decision, effective on June 11, 1999.  

The Board remanded the claims in August 2012 for additional development of the record.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  


FINDINGS OF FACT

1. The service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.
.  

2. The service-connected disabilities are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating higher than 50 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9411 (2013).

2. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by various letters sent to the Veteran in September 1999 and January 2009. The claim was last adjudicated in June 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand, in pertinent part, requested that the RO obtain outstanding records of VA treatment and schedule the Veteran for VA examinations to evaluate whether the Veteran was unemployable due to service-connected disability. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  


Factual Background 

The earliest assessment of the service-connected PTSD was the VA examination performed in October 1999. He reported having a history of excessive drinking and being on his third marriage. He worked the graveyard shift and spent his free time either with his wife or alone doing yard work, watching television, reading books or doing crossword puzzles. His appetite was described as adequate. He denied any difficulties on his job and managed to stay focused while at work. His only hobby was fishing, and he did this very infrequently. He and his wife had one set of friends but they saw them no more than once per year. He belonged to a service organization, but did not attend meetings.

On mental status examination, the Veteran was noted to be alert and oriented.  His speech was logical and coherent without sign of a thought disorder.  His recent and remote memory was intact.  He was anxious and mildly depressed, but had not suicidal or homicidal ideation, hallucinations, or delusions.  He was working 40 to 60 hours per week and had not missed any work for mental health reasons.

PTSD was diagnosed and described as mild to moderate. A Global Assessment of Functioning (GAF) score of 70 was assigned.

The Veteran was next seen in March 2003.  At that time, he was assigned a GAF score of 45. The Veteran was noted to be unemployed, emotionally numb, socially isolated, and suffering from intrusive thoughts. Subsequent records of VA mental health treatment document GAF scores that mainly ranged from 43 to 53.

The February 2008 report of VA examination noted that the Veteran was retired and spent his days remodeling, retexturing and painting the walls in his home. He reported that his PTSD caused him to be socially isolated, wanting to be alone, and pushed his wife away in an irritable manner. When he was working and frequently came in contact with other veterans who reminded him of his experiences in Vietnam.

The Veteran complained of having sleep disturbances since his return from Vietnam in that he awoke approximately 2-3 times per night and was only able to achieve approximately 5-6 hours of interrupted sleep per night. He had nightmares of his experiences in Vietnam and his son's death approximately 2-3 nights per week.  This had increased in severity in the last year and he also had intrusive thoughts of his experiences in Vietnam approximately 3-5 times per month.

The Veteran reported that, since he quit drinking, his sleep problems were worse in severity. He complained of increasing memory and concentration difficulties that caused increased frustration and anger.

The Veteran was noted to avoid crowds, was hypervigilant and irritable, and had problems controlling his temper. However, he denied having any recent aggressive behavior or any episodes of domestic violence.  He avoided talking about his experiences. He described himself as agitated and reported a past history of suicidal ideation with two attempt in the 1970s. He denied having current suicidal or homicidal ideation.

The Veteran reported having PTSD symptoms that affected his work performance in that in his last job he would hide out and not work. He was able to complete his delivery routes, but needed to take frequent breaks. He had motivation problems on the job, but denied missing any days of work or being late for work. 

The Veteran's PTSD was noted to impact his relationships because his sisters had become upset due to his decreased communication. He reported not caring if he saw them. Further, his wife was bothered when he would become isolative.

On mental status examination, the Veteran was noted to be calm and cooperative and appeared to be providing a genuine representation of his symptoms. No unusual movements or psychomotor changes were observed.  His speech was normal, and his affect was reactive and mood-congruent.  His mood was anxious and irritable. 

The Veteran's thought processes were goal directed and logical. There was no evidence of hallucinations, delusions, obsessions, compulsions or phobias.  He was oriented, but had impairment of memory and concentration. Insight and judgment were fair, and his capacity for abstract thought appeared to fall on the concrete end of normal.

The psychologist concluded that the PTSD appeared to moderately impact his functioning. He was able to maintain activities of daily living (ADLs). 

The psychologist noted that the Veteran had experienced significant trauma since his discharge from service in the form of the death of his son 5 years earlier. His PTSD symptoms were described as intermittent. The psychologist found that the thought processes and communication were not impaired, that his social functioning was impaired and his employment was impaired.

A GAF score of 55 was assigned and the psychologist concluded that the PTSD was productive of occupational and social impairment with reduced reliability and productivity.

In a September 2008 statement, the Veteran's VA treating psychiatrist reported that the Veteran had significant PTSD "by his history to me" that interfered with his comfort in social settings and made work more difficult.  The psychiatrist noted that the Veteran's excessive alcohol consumption was largely due to his PTSD and impacted his occupational and social functioning.

The psychiatrist concluded that the Veteran more likely than not could not work currently due to his PTSD. The psychiatrist did not expect the Veteran to return to competitive employment because of his significant PTSD and noted the Veteran's ability to cope with his PTSD had worsened as a result of the death of his son 5-6 years earlier.

In a July 2009 statement, the Veteran's VA treating psychiatrist concluded that the Veteran suffered from chronic, persistent PTSD. The psychiatrist added that the Veteran suffered from nightmares, had intrusive images of Vietnam, exhibited avoidant behavior, was emotionally numb, had difficulties with crowds and working around people, and had trust issues. He worried excessively about his family's safety and exhibited obsessional behaviors.

The psychiatrist found his PTSD (and depression) led to states of hopelessness and intense suicidal behaviors and had led to a state of hypervigilance, paranoia and depressive isolation that precluded any ability to work with others in a work setting. 

The psychiatrist concluded that the PTSD impeded the Veteran's interpersonal and social interactions. He concluded the Veteran was permanently and totally disabled due to his PTSD.

A September 2009 VA examination noted that the Veteran stayed to himself and had one friend that he visited occasionally. He enjoyed fishing, but had not gone in a long time because "[he] didn't want to go."

The Veteran reported being mad all the time and engaging in frequent arguments with his wife. He reported having sleep disturbances and nightmares about his experiences in Vietnam. He had anxiety in crowded situations and preferred to have his back to a wall in restaurants or sit where an avenue of escape was accessible. 

The Veteran mentioned having one suicide attempt during the 1970s and homicidal ideation with no plan, intent or target. His PTSD impacted his work performance because he did not like to talk to people. He denied missing any days of work due to his PTSD. Additionally, his PTSD impacted his relationships because he was grouchy and socially isolated and had a low sex drive.

On mental status examination, the Veteran was noted to be irritable, but cooperative and to be providing a mostly genuine representation of his symptoms. However, the psychologist found some inconsistencies between this examination and the previous examination that could be indicative of exaggeration. His speech was normal; his affect was flat, and his mood was irritable. The thought processes were goal directed and logical.

There was no evidence of hallucinations, delusions, obsessions, compulsions or phobias. He was oriented, and his memory and concentration appeared to be grossly intact with slight impairment documented. Insight and judgment appeared to be fair.

The psychologist concluded that the Veteran's PTSD symptoms appeared to be moderately impacting his functioning. However, the Veteran was able to maintain his ADLs and had not experienced significant trauma or remissions in the past year.

The Veteran's PTSD symptoms were described as intermittent. The psychologist found that the Veteran's thought processes and communication were not impaired; his social functioning was impaired; and his employment was impaired.

A GAF score of 56 was assigned and the psychologist concluded that the PTSD was productive of occupational and social impairment with reduced reliability and productivity.  

In a May 2010 statement, the Veteran's VA treating psychiatrist opined that the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas in that the Veteran exhibited impaired impulse control and had continuous panic or depression that clearly affected his ability to participate in a family setting or to work. A GAF score of 42 was assigned. 

The psychiatrist concluded that the Veteran had been unable to obtain and maintain substantially gainful employment due to his PTSD since December 2007.

An August 2011 VA examination showed that the Veteran felt anxious and hypervigilant and was easily startled by loud noises. He had panic attacks three times per week generally caused by being in crowds. He reported having contemplated suicide about six months earlier, but denied any plan or intention. He denied homicidal ideation. 

The psychologist commented that it was difficult to assess how the Veteran's PTSD impacted his work performance because he had not worked for the last several years. He did acknowledge that the Veteran was socially isolated

On mental status examination, the Veteran was noted to be calm and cooperative throughout the examination. Otherwise, examination findings remained wholly unchanged from previous reports. The psychologist concluded that the Veterans PTSD symptoms appeared to be moderately impacting his functioning. However, the Veteran was able to maintain his ADLs and had not experienced significant trauma or remissions in the past year.

The Veteran's PTSD symptoms were described as intermittent. The psychologist found that the thought processes and communication were not impaired; his social functioning was impaired; and his employment was impaired.

A GAF score of 55 was assigned, and the psychologist concluded that the PTSD was productive of occupational and social impairment with reduced reliability and productivity.

A May 2012 VA examination noted that the Veteran's reported symptoms remained wholly unchanged from previous examinations. Additionally, his mental status examination remained wholly unchanged from previous reports. The psychologist concluded that the PTSD symptoms appeared to be moderately impacting his functioning. However, the Veteran was able to maintain his ADLs and had not experienced significant trauma or remissions in the past year.

The Veteran's PTSD symptoms were described as intermittent. The psychologist found that thought processes and communication were not impaired; his social functioning was impaired; and his employment was impaired.

A GAF score of 54 was assigned and the psychologist concluded that the PTSD was productive of occupational and social impairment with reduced reliability and productivity.

A February 2013 VA examination noted that the Veteran's reports of having symptoms and mental status examination findings remained wholly unchanged from previous reports.

The examiner opined that the Veteran retained residual cognitive, emotional and behavioral capacities to do at least simple work tasks in a loosely supervised environment. 

The psychologist stated that the Veteran might work best in a setting where he had minimal contact with peers, supervisors and the public due to distractibility and irritability.

The psychologist reviewed the Veteran's previous work history, including his attaining a supervisory role while employed as a correctional officer. The examiner noted the Veteran's history of mental health treatment. The psychologist concluded that the Veteran had good cognitive functioning, although slightly distractable and forgetful.  He had reasonable basic social skills, although he might be slightly withdrawn and irritable. The Veteran was capable of performing all ADLs and self-care. 

Thus, the psychologist opined that the Veteran retained residual functional capacities to perform work tasks from a mental health perspective.


Analysis

Here, the evidence consistently showed his speech was normal, thought processes were goal directed and logical, there was no evidence of hallucinations, delusions, obsessions compulsions or phobias. While he did acknowledge passing suicidal thoughts on occasion, he had no active ideation, intent or plan. He was oriented and his memory and concentration appeared to be grossly intact. Insight and judgment appeared to be fair.

The VA examiners have found that the Veteran's PTSD symptoms appeared to be moderately impacting his functioning and that the disability picture was productive of occupational and social impairment with reduced reliability and productivity.

However, in a May 2010 statement, the Veteran's VA treating psychiatrist opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas in that the Veteran exhibited impaired impulse control and had continuous panic or depression that clearly affected his ability to participate in a family setting or to work. A GAF score of 42 was assigned. 

In reviewing the entire record, the Board finds that the service-connected PTSD is productive of a disability picture that more nearly approximates that occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

As such, on this record, an increased rating of 70 percent for the service-connected PTSD is warranted.  

Here, the evidence of record does not establish that the service-connected PTSD has caused total occupational and social impairment in that he has manifested none of the symptoms required by the criteria for a 100 percent rating.  He has no homicidal or suicidal ideation, intent or plan. He is not a danger to self or others and impaired in performing activities of daily living.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The discussion reflects that the symptoms and effects of the service-connected PTSD are fully contemplated by the applicable rating criteria. 

Thus, referral for an extraschedular consideration is not indicated. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has been granted service connection for PTSD (now rated as 70 percent disabling), tinnitus (rated as 10 percent disabling) and right ear hearing loss (rated as no percent disabling); the combined rating for all of these service-connected disabilities is 60 percent.  

The Veteran is shown to have worked for approximately 20 years in the New Mexico and Colorado State Correctional systems. Subsequently, he worked in a private correctional setting for an additional 5 years. He had been a supervisor and performed job tasks satisfactorily and had generally gotten along with others (he did have some mild interpersonal tensions).

After leaving work in the correctional setting in approximately 2003, the Veteran and his uncle unsuccessfully tried to start a restaurant/bar. He then worked in a factory for a couple of years and then became a delivery driver. He stopped working in approximately 2007-2008

Significantly, the February 2013 VA PTSD examination reflects that the psychologist found that the Veteran retained residual cognitive, emotional and behavioral capacities to do at least simple work tasks in a loosely supervised environment. The psychologist stated that the Veteran might work best in a setting where he had minimal contact with peers, supervisors and the public due to distractibility and irritability. 

In a May 2010 statement, the Veteran's VA treating psychiatrist opined that the Veteran had been unable to obtain and maintain substantially gainful employment due to his PTSD since December 2007.   

Thus, in this case, the Board finds the evidence to be in relative equipoise in showing that the service-connected PTSD as likely as not precludes the Veteran from securing and following substantially gainful employment consistent with work and educational background.    



ORDER

An increased rating in excess of 70 percent, but no higher for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Entitlement to a TDIU rating is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


